EXHIBIT 10.1

 

REDEMPTION AGREEMENT

 

THIS REDEMPTION AGREEMENT (the “Agreement”) is made and entered into effective
September 17, 2020, by and between Sean Cameron Clarke (“Clarke”) and Gulf West
Security Network Inc., a Nevada corporation (the “Company”).

 

WHEREAS, the Company currently has a class of Preferred Stock designated as
“Series A Convertible Preferred Stock” (the “Series A Preferred Stock”);

 

WHEREAS, Clarke owns 7,500 shares of the Company’s Series A Preferred Stock (the
“Series A Shares”); and

 

WHEREAS, notwithstanding the provisions of the current Certificate of
Designation of the Company’s Series A Preferred Stock regarding redemption by
the Company, Clarke and the Company have agreed to a redemption of the Series A
Shares by the Company pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1.

Recitals Incorporated by Reference.



   

The above recitals of this Agreement are incorporated herein and made a part
hereof by reference.

 

2.

The Redemption.



   

In consideration for, and as an inducement to Clarke to enter into this
Agreement with respect to the redemption (the “Redemption”) by the Company of
the Series A Shares owned by Clarke, the Company hereby agrees as follows:

 

 

2.1

Consideration. The consideration for the Redemption shall consist of the
following:



   

 

 

a.

Payment to Clarke of the sum of Two Thousand Dollars ($2,000) in immediately
available funds (the “Redemption Payment”), which shall be paid at Closing (as
defined below);

 

 

 

 

 

 

b.

Issuance to Clarke of 100,000 shares of the Company’s common stock (the “Common
Stock”); and

 

 

 

 

 

 

c.

Clarke submitting a letter of resignation to the Company resigning from all
positions at the Company, including as a director and/or officer, in form and
effective on a date reasonably acceptable to the Company (the “Resignation
Letter”).



  

  Psge 1 of 10



 



   

 

2.2

Representations and Warranties of Clarke. Clarke hereby represents and warrants
to the Company, which representations and warranties shall survive the Closing,
the following:



 

 

a.

All of the Series A Shares are owned by Clarke free and clear of all liens,
agreements, security interests, claims, charges and encumbrances of any kind and
nature, and no third party holds any right or interest (beneficial or otherwise)
in the Series A Shares. The Series A Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and are therefore
subject to restrictions, directly or indirectly, with respect to their
transferability.

 

 

 

 

b.

This Agreement is a legal, valid and binding agreement of Clarke, enforceable
against Clarke in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity). Clarke has full power and authority
to enter into and consummate this Agreement and sell the Series A Shares, the
consent of no other party or entity is necessary for the consummation of the
transactions contemplated herein. The execution, delivery and performance by
Clarke of this Agreement will not result in any violation of and will not
conflict with, or result in a breach of, any of the terms of, or constitute a
default under, any provision of state or federal law to which Clarke is subject,
any mortgage, indenture, agreement, document, instrument, judgment, decree,
order, rule or regulation, or other restriction to which Clarke is a party or by
which Clarke may be bound, or result in the creation of any lien upon any of the
properties or assets of Clarke pursuant to any such term, or result in the
suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to Clarke or any of Clarke’s
assets or properties.

 

 

 

 

c.

Clarke understands that the Series A Shares may appreciate in value after the
execution of this Agreement and Clarke confirms he has received or has had full
access to all the information he considers necessary or appropriate to make an
informed decision to sell the Series A Shares. In determining whether to offer
the Series A Shares, Clarke has relied on his knowledge and understanding of the
Company and its business based upon Clarke’s due diligence investigation. Clarke
understands that no person or entity (including, without limitation, the Company
or its officers or directors) has been authorized to give any information or to
make any representations which were not furnished pursuant to this paragraph and
Clarke has not relied on any other representations or information in making his
decision to sell the Series A Shares, whether written or oral, relating to the
Company, its operations and/or its prospects.



  

  Psge 2 of 10



 



    

 

d.

Clarke is a sophisticated investor and understands, acknowledges and agrees that
the Company possesses or may possess material nonpublic information not known to
Clarke that will not become available until after the Closing and that may
impact the value of the Series A Shares, including, without limitation,
information received by principals and employees of the Company in their
capacities as directors, officers, significant stockholders and/or affiliates of
the Company, and that the Company is unable to disclose such information to
Clarke. Clarke understands, based on his experience, the risks associated with
purchasing the Series A Shares and notwithstanding this fact, the Company has
deemed it appropriate to enter into this Agreement and to purchase the Series A
Shares and hereby waives any claim, or potential claim, it has or may have
against the Company relating to the Company’s possession of material non-public
information.



   

 

2.4

Representations and Warranties of the Company. The Company hereby represents and
warrants to Clarke that the Company has all requisite power and authority to
execute, deliver and perform under this Agreement and the other agreements,
certificates and instruments to be executed by the Company in connection with or
pursuant to this Agreement. Upon execution and delivery by the Company at the
Closing, this Agreement is a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms. These
representations and warranties shall survive the Closing for a period of one (1)
year.



   

3.

Release by Clarke.



   

Clarke, in his individual capacity and on behalf of all of his present or former
agents, representatives, employees, independent contractors, attorneys,
insurers, parents, assigns, and affiliates (collectively, the “Clarke Releasing
Parties”), subject to the terms and conditions set forth herein, and timely
payment of the Clarke Redemption Payment and delivery of the Common Stock,
hereby releases, acquits and forever discharges the Company, and all of its
present or former agents, representatives, employees, independent contractors,
directors, shareholders, officers, attorneys, insurers, subsidiaries, divisions,
parents, assigns, affiliates, predecessors and successors (the “Company Released
Parties”) from and against any and all debts, obligations, losses, costs,
promises, covenants, contracts, endorsements, bonds, controversies, suits,
actions, causes of action, misrepresentations, defamatory statements, tortuous
conduct, acts or omissions, rights, obligations, liabilities, judgments,
damages, expenses, claims, counterclaims, cross-claims, or demands, in law or
equity, asserted or unasserted, express or implied, foreseen or unforeseen, real
or imaginary, alleged or actual, suspected or unsuspected, known or unknown,
liquidated or non-liquidated, of any kind or nature or description whatsoever
with respect to the Company Released Parties, including, but not limited to
Clarke’s ownership of the Series A Shares arising at any time through the date
of this Agreement which any of the Clarke Releasing Parties presently has, may
have, or claim or assert to have with respect to any of the Company Released
Parties.

 

Clarke acknowledges that he has been advised by his attorneys and are familiar
with and understand the provisions of California Civil Code Section 1542 as well
as all similar provisions of federal law and Nevada state law, if any, that may
provide any right or benefit that is similar in any material respect to
California Civil Code Section 1542, as amended, which provides as follows:

 

  Psge 3 of 10



 



 

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 



  

Clarke hereby voluntarily and expressly waives and relinquishes each and every
right or benefit which he may have under California Civil Code Section 1542 and
all applicable provisions of U.S. federal, California and Nevada state law, if
any, that may provide any right or benefit that is similar in any material
respect to the rights and benefits afforded under California Civil Code Section
1542, to the full extent that he may lawfully waive such rights. Clarke
acknowledges that it may hereafter discover facts in addition to or different
from those which it presently knows or believes to be true regarding any of the
Released Parties, but agrees that he has taken that possibility into account and
that it is the intention of Clarke to fully, finally and forever settle any and
all disputes related to the Company and the other Released Parties, including
any and all obligation or dispute between him and the Company, now known or
unknown, suspected or unsuspected related to the Releasing Party.

 

4.

Release by the Company.



    

The Company, subject to the terms and conditions set forth herein, agrees to
release, acquit and forever discharge Clarke from and against any and all debts,
obligations, losses, costs, promises, covenants, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, misrepresentations, defamatory
statements, tortuous conduct, acts or omissions, rights, obligations,
liabilities, judgments, damages, expenses, claims, counterclaims, cross-claims,
or demands, in law or equity, asserted or unasserted, express or implied,
foreseen or unforeseen, real or imaginary, alleged or actual, suspected or
unsuspected, known or unknown, liquidated or non-liquidated, of any kind or
nature or description whatsoever, with respect to Clarke, including but not
limited to Clarke’s ownership of the Series A Shares arising at any time through
the date of this Agreement which the Company presently has, may have, or claim
or assert to have with respect to Clarke.

 

The Company acknowledges that it has been advised by its attorneys and are
familiar with and understand the provisions of California Civil Code Section
1542 as well as all similar provisions of federal law and Nevada state law, if
any, that may provide any right or benefit that is similar in any material
respect to California Civil Code Section 1542, as amended, which provides as
follows:

 

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 



  

  Psge 4 of 10



 



 

The Company hereby voluntarily and expressly waives and relinquishes each and
every right or benefit which it may have under California Civil Code Section
1542 and all applicable provisions of U.S. federal, California and Nevada state
law, if any, that may provide any right or benefit that is similar in any
material respect to the rights and benefits afforded under California Civil Code
Section 1542, to the full extent that it may lawfully waive such rights. The
Company acknowledges that it may hereafter discover facts in addition to or
different from those which it presently knows or believes to be true regarding
Clarke, but agrees that it has taken that possibility into account and that it
is the intention of the Company to fully, finally and forever settle any and all
disputes related to the Released Party, including any and all obligation or
dispute between the Company and Clarke, now known or unknown, suspected or
unsuspected related to the Released Party.

 

6.

Closing.



   

The parties will effect a closing on or before September ☐, 2020 (the “Closing”)
and deliver the following items at the Closing:

 

 

6.1

Delivery to Company by Clarke. At Closing, Clarke will deliver to the Company
the Resignation Letter attached hereto as Exhibit A.

 

 

 

 

6.2

Delivery and Disbursement to Clarke by Company. The Company will deliver to
Clarke the Redemption Payment and the Common Stock.



   

7.

Miscellaneous.



   

 

7.1

Subsequent Events. Each of the parties agree to notify the other(s) if,
subsequent to the date of this Agreement, one of the parties incurs obligations
which could compromise its efforts and obligations under this Agreement.

 

 

 

 

7.2

Expenses and Fees. Each of the parties shall bear its own attorney’s fees, costs
and expenses, and advisors and experts’ fees arising or relating to the rights,
duties and obligations under this Agreement and the negotiation, execution and
delivery of this Agreement

 

 

 

 

7.3

Amendment. This Agreement may only be amended or modified at such time and in
such manner only by an instrument in writing executed by the parties hereto.

 

 

 

 

7.4

Further Actions and Assurances. At any time and from time to time, Clarke and
the Company agree, at their expense, to take such action and to execute and
deliver documents as may be reasonably requested or necessary to effectuate the
purposes and Closing of this Agreement.



 

  Psge 5 of 10



 



 

 

7.5

Waiver. Any failure of any of the parties to this Agreement to comply with any
of its obligations, agreements, or conditions hereunder may be waived in writing
by the party to whom such compliance is owed. The failure of any of the parties
to this Agreement to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision or a waiver of
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or noncompliance.



   

 

7.6

Assignment. Neither this Agreement nor any right created by it shall be
assignable by the parties without the prior written consent of the other party
except as provided for in Section 7.15.

 

 

 

 

7.7

Notices. Any notice or other communication required or permitted by this
Agreement must be in writing and shall be deemed to be properly given when
delivered in person to an officer or authorized representative of the other
party when deposited for transmittal by certified or registered mail, postage
prepaid, or when sent by facsimile, email or other electronic transmission with
proof of delivery, addressed as follows:



 

In the case of the Company:

Gulf West Security Network, Inc.

2851 Johnston Street, Unit # 194

Lafayette, LA 70503

Telephone 337.210.8790

Email: lou.resweber@gulfwestsecurity.com

 

In the case of Clarke:

225 Avenida Monterey, Suite D

San Clemente, CA 92672

cell: (949) 973-0684

e-mail: jackson.sean101@yahoo.com

     

 

 

or to such other person or address designated in writing subsequent to the date
hereof by the Company or Clarke to receive notices.

 

 

 

 

7.8

Acknowledgment. The parties acknowledge that they have read this Agreement and
that they fully know, understand, and appreciate its contents and that they have
executed the same and make the Agreement voluntarily and of their own free will.

 

 

 

 

7.9

Headings. The sections and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.



 

  Psge 6 of 10



 



 

 

7.10

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, applicable to the performance and
enforcement of contracts made within such state, without giving effect to the
law of conflicts of laws applied thereby. In the event that any dispute shall
occur between the parties arising out of or resulting from the construction,
interpretation, enforcement or any other aspect of this Agreement, the parties
hereby agree to accept the exclusive jurisdiction of the Courts of the State of
California sitting in and for the County of Orange. In the event either party
shall be forced to bring any legal action to protect or defend its rights
hereunder, then the prevailing party in such proceeding shall be entitled to
reimbursement from the non-prevailing party of all fees, costs and other
expenses (including, without limitation, the actual expenses of its attorneys)
in bringing or defending against such action.

 

 

 

 

7.11

Binding Effect. This Agreement shall be binding upon the Parties hereto and
inure to the benefit of the Parties, their respective administrators, executors,
successors and assigns.

 

 

 

 

7.12

Entire Agreement. This Agreement contains the entire agreement between the
Parties hereto and supersedes any and all prior agreements, arrangements, or
understandings between the Parties relating to the subject matter of this
Agreement. No oral understandings, statements, promises, or inducements contrary
to the terms of this Agreement exist. No representations, warranties, covenants,
or conditions, express or implied, other than as set forth herein, have been
made by each of the Parties.

 

 

 

 

7.13

Severability. If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.

 

 

 

 

7.14

Counterparts: Facsimile. An original of this Agreement may be executed
simultaneously in two or more executed counterparts, each of which shall
constitute one and the same instrument, and delivery of such by facsimile or
other electronic delivery platform, shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
agree to execute an original of this instrument as well as any facsimile,
telecopy or other reproduction hereof.

 

 

 

 

7.15

Consolidation or Merger. Subject to the provisions hereof, and Paragraph 7.6
above, in the event of a sale, issuance of additional shares of the Company’s
capital stock giving the recipient(s) greater than fifty percent (50%) voting
control of the Company, or a sale of the control voting interest of the current
“control person”, or a consolidation or merger of the Company with or into
another corporation or entity, or the sale of substantially all of the operating
assets of the Company to another corporation, entity or individual resulting in
a “change of control” (as defined in the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission), the Company’s rights and
obligations under this Agreement to its successor-in-interest shall be deemed to
have been acquired and assumed by such successor-in-interest.



 

  Psge 7 of 10



 



 

 

7.16

Confidentiality. The Parties acknowledge that the existence and the terms of
this Agreement and any oral or written information exchanged between the Parties
in connection with the preparation and performance this Agreement are regarded
as confidential information. Subject to a Closing of each of the Redemption and
Settlement Transactions , each party shall maintain confidentiality of all such
confidential information, and without obtaining the written consent of the other
party, it shall not disclose any relevant confidential information to any third
Parties, except for the information that: (a) is or will be in the public domain
(other than through the receiving party’s unauthorized disclosure); (b) is under
the obligation to be disclosed pursuant to the applicable laws or regulations,
rules of any stock exchange, or orders of the court or other government
authorities; or (c) is required to be disclosed by any party to its
shareholders, investors, legal counsels or financial advisors regarding the
transaction contemplated hereunder, provided that such shareholders, investors,
legal counsels or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Paragraph 7.17. Disclosure of any
confidential information by the staff members or agencies hired by any party
shall be deemed disclosure of such confidential information by such party, which
party shall be held liable for breach of this Agreement.

 

 

 

 

7.18

Time is of the Essence. Time is of the essence of this Agreement and of each and
every provision hereof.



   

[SIGNATURE PAGE FOLLOWS]

 

  Psge 8 of 10



 



 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have each
executed this Agreement effective the date set forth above.

 

 

/s/ Sean Cameron Clarke

 

  Sean Cameron Clarke

 

 

 

 

Gulf West Security Network Inc.

 

        By: /s/ Louis Resweber

 

Name:

Louis Resweber     Title: CEO  



 

  Psge 9 of 10



 



   

EXHIBIT A

 

 

_____ , 2020

 

 

I, Sean Cameron Clarke, hereby immediately resign all of my positions as an
officer and director, as the case may be, of Gulf West Security Network Inc.,
effective immediately.

 

 

___________________________

 

Sean Cameron Clarke

 

  Psge 10 of 10



 

 